Reasons For Allowance

Claims 1-18 are allowed.
The claims are allowed based on the amended claim set, dated 6/11/2021 and which appears on the record.
The applicant has also filed a Terminal Disclaimer.
Regarding the amended claims, the best prior art of record, alone or in combination, fails to teach, “determining that the apparatus has VLAN mapping capability based on a local VLAN mapping capability of the apparatus and that the first network device does not have VLAN mapping capability based on the VLAN mapping capability identifier of the first network device; and in response to determining that the apparatus has VLAN mapping capability and that the first network device does not have VLAN mapping capability, determining that the apparatus is to execute VLAN mapping”. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMAR PERSAUD/
Examiner, Art Unit 2477
07/18/2021

 

 /GREGORY B SEFCHECK/ Primary Examiner, Art Unit 2477